           Case 1:20-mj-04322-DHH Document 14 Filed 12/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Criminal No.
20-4322-DHH

                               UNITED STATES OF AMERICA


                                                v.


                                  NICOLE A. LESCARBEAU

                     MEMORANDUM AND ORDER OF DETENTION

                                       December 10, 2020

Hennessy, M.J.

        Defendant Nicole A. LesCarbeau is charged in a criminal complaint with one count of

Bank Fraud, in violation of 18 U.S.C. § 1344. An initial appearance was held on December 3,

2020, the date of Defendant’s arrest. At the initial appearance, the court assigned counsel to

represent Defendant, and the United States moved for detention pursuant to the Bail Reform Act.

The matter was continued to December 10, 2020 for a preliminary hearing and a detention

hearing.

        On December 10, 2020, Defendant, through counsel, orally waived her right to a

preliminary hearing. Based on the Court’s colloquy with Defendant, I find that the waiver is

knowing and voluntary, and is accepted by the Court. In addition, Defendant, through counsel,

assented to a voluntary order of detention without prejudice to seek release on conditions at a

later date.

        Accordingly, it is ORDERED that Defendant be DETAINED pending trial, and it is

further ORDERED --



                                                 1
         Case 1:20-mj-04322-DHH Document 14 Filed 12/10/20 Page 2 of 2




       (1)     That Defendant shall be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal;

       (2)     That Defendant shall be afforded a reasonable opportunity for private consultation

with counsel; and

       (3)     That on order of a court of the United States or on request by an attorney for the

government, the person in charge of the corrections facility in which Defendant is detained and

confined deliver Defendant to an authorized Deputy United States Marshal for the purpose of

any appearance in connection with a court proceeding.

       This order is without prejudice to Defendant filing a motion at any time seeking a hearing

to consider the issue of pre-trial release whether or not there have been changed circumstances.


                                                              / s / David H. Hennessy
                                                             David H. Hennessy
                                                             United States Magistrate Judge




                                                 2
